Cooper, J.,
delivered the opinion of the court.
Complainant acquired title to the land under the sale for taxes of May, 1868, to the levee board, and by the conveyances under which he claims the title thus secured by the board. Carlisle v. Yoder, ante, 384.
The sale of March, 1882, was invalid, because the assess*393ment-roll for tbe year 1879 (under which the sale was made) was not returned by the assessor on the first Monday of July, as required by law, Fletcher v. Trewalla, 60 Miss., 963.

Decree reversed, and cause remanded.